Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-13-00550-CV

                                      Randy K. SMITH,
                                          Appellant

                                              v.

                Lawrence REID, Royce Reid, Jennifer Heath and THL GP Inc.,
                                      Appellees

                 From the 63rd Judicial District Court, Edwards County, Texas
                                     Trial Court No. 3798
                        Honorable M. Rex Emerson, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
MODIFIED to reflect that the award of appellate attorney’s fees is conditioned upon an
unsuccessful appeal to the Fourth Court of Appeals by appellant Randy K. Smith. As modified,
the judgment of the trial court is AFFIRMED. Costs of the appeal are taxed against appellant
Randy K. Smith.

       SIGNED December 23, 2014.


                                               _____________________________
                                               Rebeca C. Martinez, Justice